Citation Nr: 1531931	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-30 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bladder cancer, including as due to service-connected PTSD-induced tobacco use.

 2.  Entitlement to service connection for hypertension, including as due to service-connected PTSD.
 
3.  Entitlement to an initial disability rating higher than 50 percent for PTSD with depression prior to September 16, 2009.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 16, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1961 to June 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which granted entitlement to service connection for PTSD with an initial 50-percent rating, effective in April 2005, denied entitlement to service connection for hypertension, bladder cancer, and skin cancer; and, pursuant to the Veteran's appeal of a January 2004 rating decision, increased the initial rating from 0 to 10 percent for bilateral hearing loss.  The Veteran appealed all of those determinations.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

A March 2011 rating decision awarded a 100 percent rating for PTSD, representing a total grant of benefits for this claim for the period beginning on September 16, 2009.  The Veteran continued his appeal for a total rating for the period prior to September 15, 2009.  A July 2011 rating decision granted service connection for skin cancer with an initial noncompensable rating, effective in December 2006, and the Veteran appealed the initial rating.  In a June 2012 rating decision, a decision review officer (DRO) granted an increased initial rating from 0 to 30 percent, effective in December 2006.  In correspondence dated in June 2012, the Veteran informed the RO that he was satisfied with the 30-percent rating.  In light of his satisfaction, the issue of the initial rating for skin cancer residuals is not before the Board and will not be addressed in the decision below.  See AB, 6 Vet. App. at 38-39 (the Veteran may indicate he is content with a certain rating, even if less than the maximum possible rating for the disorder).

In July 2012, the Veteran testified at a Board hearing at the local RO before the undersigned.  A copy of the transcript is in the claims file.

In correspondence dated in July 2012, the Veteran withdrew his appeal of the initial rating of his bilateral hearing loss disability.  Despite the withdrawal of the appeal, however, he later submitted an informal claim of entitlement to an increased rating for his hearing loss disability.  In a July 2013 statement (VA Form 21-4138), the Veteran withdrew his claim of entitlement to an increased rating.  Hence, the Board will not refer that issue to the Agency of Original Jurisdiction (AOJ).

In October 2012, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

In February 2015, the RO issued a "statement of the case" with regard to the issue of entitlement to separate ratings for anxiety and depression.  There is no indication that this issue had previously been adjudicated or that a notice of disagreement was received.  The issue was also not certified to the Board.  An appeal consists of a timely written notice of disagreement, and after a statement of the case, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  Because of the absence of a notice of disagreement, the issue is not on appeal before the Board.  In this case, the "statement of the case" appears to be the initial decision on the issue and the Veteran has not been informed of his appellate rights with regard to that decision.  The appeal period appears to be tolled pending notification of his appeal rights.

The remand instructed in part, that the Veteran's allegation of clear and unmistakable error in the assignment of the effective date for service connection for PTSD be adjudicated.  The RO initially found no CUE.  After the Veteran submitted a notice of disagreement, a February 2015 rating decision awarded an effective date of December 29, 2004 for service connection for PTSD on the basis of clear and unmistakable error.  This was the effective date the Veteran was seeking.  See Hearing Transcript.  The February decision is deemed a full grant of the benefit he was seeking.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the October 2012 Board remand.

2.  Bladder cancer did not have its onset in active service, it is not causally connected to active service, and neither is it due to or aggravated by a service-connected disability.

3.  Hypertension did not have its onset in active service, it is not causally connected to active service, and neither is it due to or aggravated by a service-connected disability.

4.  From December 29, 2004 to September 15, 2009 the Veteran's PTSD with depression has been manifested by occupational and social impairment with deficiencies in most areas without total occupational and social impairment.

5.  The Veteran's service connected disabilities precluded gainful employment from December 29, 2004 to June 30, 2007.

6.  The Veteran engaged in substantially gainful employment for the period July 1, 2007 to September 14, 2009.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for residuals of bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310 (2014).

2.  The requirements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

3.  With resolution of all reasonable doubt in the Veteran's favor, the requirements for an initial evaluation of 70 percent, and no higher, for PTSD for the period prior to September 15, 2009 are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.7, 4.21 4.130, Diagnostic Code (DC) 9411 (2014).

4.  The requirements for a TDIU for the period from December 29, 2004 to June 30, 2007 were met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.340, 4.16 (2014).

5.  The requirements for a TDIU for the period from July 1, 2007 to September 15, 2009 were not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met with regard to the PTSD issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Veterans Claims Assistance Act of 2000 (VCAA)

As concerns the other claims, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met or substantially met via pre-rating decision RO letters dated in January and June 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(1).  The Veteran has not asserted any specific prejudice due to any notice-type error.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (claimants must plead prejudice from notice errors with considerable specificity).  The Veteran is an attorney, and his various and several written submissions, as well as his hearing testimony, reflect that he has shown awareness of the VCAA notice and assistance requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA and private treatment records are in the claims file.  The Social Security Administration informed VA that it had no records related to the Veteran's retirement benefits.  Documents in the claims file reflect that the Veteran requested a formal hearing before an RO DRO reportedly held in April 2009, for which the transcript was not in the claims file.  The October 2012 Board remand directed that any transcript extant be added to the claims file.  In correspondence dated after the remand, the RO informed the AMC that no transcript or other record could be located, and any additional efforts to locate one would be futile.

Based on the evidence of record, the Board finds that a formal hearing was not in fact conducted but an informal conference.  In documents submitted to the RO in April 2011, the Veteran asserted that he agreed with the DRO that he would accept an informal conference in lieu of a formal hearing in hopes that it would expedite the processing of his claim and appeal.  The Veteran has asserted that the fact that a July 2011 Supplemental Statement of the Case (SSOC) referred to the August 2009 meeting as an informal hearing instead of an informal conference changes the essence of the situation.  The Board rejects that assertion.  In any event, there was no formal hearing for which a transcript would be related or associated.  This does not resolve the matter, however, as neither were any notes or a synopsis of the conference produced.

The Board finds no prejudice to the Veteran as a result of the absence of a written synopsis of the August 2009 informal conference with the DRO.  The Veteran's voluminous submissions to the RO and the AMC include all of the records he directed the DRO's attention to at the conference, and the fact that he provided copies to the DRO.  Thus, while there is no written synopsis of the informal conference of record, the essence of the conference contents are in fact of record.  The fact that the Veteran disputed or disagreed with the DRO's use of and decision based on those submissions does not change the fact that they are in fact of record in the claims file.

Prior to the Board's initial review in October 2012, the Veteran asserted to the RO that he had been denied adequate assistance in that he did not receive VA examinations related to his bladder cancer and hypertensions claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  This deficiency was cured by the October 2012 Board remand for VA examinations, which were subsequently conducted.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that illuminated his testimony and insured that all relevant records were identified.  There was a discussion of missing elements of the claims, and the hearing testimony lead to the remand to obtain evidence that could substantiate the claims.  Hence, the regulatory requirements, as interpreted by the Court in Bryant, were met.

In sum, there is no evidence of any additional assistance or notice that would be reasonably likely to assist the Veteran in substantiating the claims on appeal.  Hence, the Board may address the merits of the appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

Service Connection

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer or hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 495-97; (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Bladder Cancer

Service treatment records reflect that, in March 1961 prior to the Veteran's entry into active service, a consult was requested because a sample of the Veteran's urine revealed evidence of hematuria.  The consult requested two comprehensive urinalyses on consecutive days.  A January 1962 Report of Medical Examination for Sub School, reflects that the Veteran's GU system was assessed as normal, and the urinalysis was negative.  An entry dated in October 1962 notes the Veteran's complaints of urinary incontinence, which the entry described as, "which never exceeds 5-6 drops [and] occurs only after micturition."  Micturition is the act of urination.  Dorland's Illustrated Medical Dictionary, 30th Edition, p. 1158.  No disorder was diagnosed, and the treatment was described as reassurance.  The June 1966 Report of Medical Examination For RAD reflects that the Veteran's GU system was assessed as normal, and his urinalysis was negative.

The evidence of record, to include the November 2012 VA GU examination report, reflects that bladder cancer was diagnosed in July 2004, and that the Veteran has had to undergo annual cystorrhaphies to remove recurrent bladder tumors.  There is no indication in the medical evidence of record, nor does the Veteran assert, that bladder cancer was identified in service or manifested within one year of his separation from active service.  Thus, there is no basis for award of service connection on a presumptive basis.  38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran has asserted that his bladder cancer was caused by his in-service tobacco use.  He argues that the readily availability of cheap cigarettes and the fact that he started smoking because of the stress of his Naval duties is sufficient basis for service connection on a direct basis.

In a June 2007 statement, the Veteran asserted that he smoked from 1958 to 1964, when he quit, and then again from 1970 to 1973.  He asserted further that at least six VA urologists had told him that his bladder cancer was secondary to smoking.

A disability or death will not be service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The regulation provides that "(a) For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service."  38 C.F.R. § 3.300.  Service connection on a direct basis as due to smoking is prohibited as a matter of law.

The Veteran has subsequently contended that he had increased smoking and alcohol intake as a result of the effects of PTSD and this caused bladder cancer.  Neither 38 U.S.C.A. § 1103(a), nor 38 C.F.R. § 3.300, bar secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003).

The November 2011 VA examination report reflects that the examiner noted the Veteran's past smoking history, to include five years of heavy smoking.  The examiner opined, however, that that it was not at least as likely as not that the Veteran's bladder cancer was due to smoking.  The examiner's rationale for the negative nexus opinion was that there was a 30-year hiatus between the Veteran's last cigarette and the bladder cancer diagnosis.  Hence, the examiner opined further that more continuous exposure to cigarette smoking would have been needed to cause the bladder cancer.  Thus, in addition to the statutory prohibition of an award of direct service connection based on the use of tobacco products, a medical examiner opined that it was not at least as likely as not that the Veteran's bladder cancer was not in fact due to tobacco use.

Per the October 2012 Board remand, another VA examination was conducted in May 2013.  As concerns the bladder cancer, the examiner noted the July 2004 diagnosis, and that the Veteran's last cystography in April 2013 was negative for current bladder cancer.  The examiner stated that it was not within his expertise to comment or opine on any causal relationship between the Veteran's bladder cancer and his PTSD.

A PTSD examination was conducted in June 2013.  In addition to the examination and interview of the Veteran, the examiner also reviewed the claims file.  The examiner noted that the Veteran indicated that he smoked cigarettes before witnessing the death of a friend on an aircraft carrier and that the amount of tobacco consumed and the frequency of smoking was influenced by a multiplicity of factors in any given situation, including time of day, the stressors of that particular day, the need to stay awake (which involved drinking coffee and smoking cigarettes), boredom, hunger, fatigue, the presence of other smokers, and pleasure-seeking etc.

The examiner noted that, while a large-scale study published in the Journal of the American Medical Association in 2011 indicated that people who smoke are twice
as likely to develop bladder cancer, there is no similar large-scale epidemiological study of which the examiner was aware that shows that individuals suffering from PTSD are more likely to smoke and to smoke more than other individuals with major depression, schizophrenia, or any other mental disorders than people who are not suffering from any mental or emotional disorder.  The examiner also cautioned that a basic psychological premise is that correlation does not imply causation.

The examiner noted that, based on the multiplicity of factors that influence when where, why and how much is smoked, the fact that the Veteran smoked prior to the
traumatic event, that the use of tobacco fluctuated based upon situational determinants; and, the lack of reliable and valid research linking the initiation of or the increase of smoking and PTSD, the examiner opined that that it was not at least as likely as not that the service-connected PTSD with depression caused the Veteran to use, or increase the use of, tobacco products.

In sum, there is conflicting evidence as to whether smoking caused the Veteran to develop bladder cancer; but the evidence is against a finding that PTSD caused increased smoking and lead to the bladder cancer.

The VA PTSD examination is the most probative evidence in this regard.  It included a detailed and accurate history, contained a definitive history and was supported by a thorough rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  That opinion is against the grant of service connection for bladder cancer as secondary to tobacco use caused by PTSD.

The Veteran has also asserted that increased alcohol use related to PTSD caused his bladder cancer, but there is no medical or laboratory evidence of such a link, and the Veteran, as a lay person, lacks the expertise to say that bladder cancer was related to his level of alcohol use.  See 38 C.F.R. § 3.159(a)(1).  

Hypertension

For VA disability rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See Gill v. Shinseki, 26 Vet. App. 386 (2013); see also 38 C.F.R. § 4.104, DC 710, Note (1).  Note (1) provides further that hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.

The service treatment records do not reflect any entries related to complaints of or treatment for high blood pressure.  The June 1966 Report of Medical Examination For RAD reflects that the Veteran's blood pressure was 122/86; his heart, chest, and vascular system were assessed as normal; and his chest X-ray was interpreted as normal.  A March 1967 Report of Medical Examination For Naval Reserve reflects the Veteran's blood pressure was 120/84, and a November 1967 reserve examination report reflects that it was 120/90.

In an opinion dated in March 2009, a VA physician, inferentially a psychiatrist, opined that it was at least as likely as not that the Veteran's PTSD and associated depression and anxiety either caused or contributed to his hypertension.

At the November 2011 VA examination.  The examiner noted that the medical records reflect that hypertension had been diagnosed in 2000.  The examiner noted further that the service treatment records contained no evidence of treatment of hypertension during active service.  The Veteran reported that he had one elevated blood pressure reading of 120/90 in 1967; and, he did not recall any blood pressure readings that may have been taken during the period 1969 to 1974 when he had health insurance.  He was diagnosed with hypertension after he started receiving healthcare at VA.

The examiner opined that it was not at least as likely as not that the Veteran's hypertension was causally connected to his active service, as there was no indication in the service treatment records of in-service treatment for the disease or a diagnosis within one year of active service, and it was diagnosed more than 30 years after active service.  In light of this, the examiner opined further that the Veteran's hypertension is most likely essential; and, it would be mere speculation to postulate that it is causally connected to active service.

The May 2013 examiner opined that it was not at least as likely as not that the Veteran's hypertension was caused or aggravated by his PTSD with depression.  The examiner noted that the seventh report of the Joint National Committee on Prevention, Detection, Evaluation and Treatment of High Blood Pressure did not include PTSD among the "Identifiable Causes of Hypertension."  The examiner also noted staff meetings with fellow physicians where the consensus was that PTSD and hypertension could co-exist, but there was no statistically significant cause and effect relationship between the two.

In deciding this appeal, the Board that must assess the credibility and probative value of evidence.  While doing so, the Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician, it is not required to automatically accord it more weight than other opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The VA psychiatrist offered no rationale for his 2009 opinion that the Veteran's PTSD caused or contributed to hypertension.  The VA examiner who conducted the May 2013 examination, however, referenced a medical study and peer opinions as part of the rationale for his opinion.  Hence, the Board accords it significantly greater weight than the psychiatrist's March 2009 opinion.

There is essentially no evidence that hypertension was directly incurred in service or was present to a compensable degree within the year after service.  The Veteran did report a single elevated reading in service, but this reading would not be sufficient to show hypertension as defined in the regulation.  The evidence is thus against the grant of service connection on a direct or presumptive basis.  

Thus, in light of all of the above, the Board is constrained to find the preponderance of the evidence is also against the claim on a direct, presumptive or secondary basis.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).

Initial PTSD Rating for Period Prior to September 2009

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for an initial disability rating from the time a claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Analysis

Rating Criteria

A 50-percent rating will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. DC 9411.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  Parenthetically, the Board notes VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in June 2012.  Hence, DSM-IV is still the governing directive for the Veteran's appeal.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The VA outpatient therapy entries since December 2004 also reflect that the Veteran has reported sleep impairment, occasional bad dreams or nightmares, irritability, and chronic frustration that fueled his anger, derepression, irritability, and social isolation.  Those records note that one of the chief sources of the Veteran's frustration was the VA claims process.  The medical evidence of record also shows that the Veteran's disability has not manifested with any psychotic symptoms such as hallucinations or delusions, to include his consistent denial of suicidal or homicidal ideation.  An August 2007 outpatient entry reflects that the Veteran endorsed passive suicide thoughts, but he denied any plan or intent.  In support of his denial, he also reported to his treating psychiatrist that he had given his guns away; and, that when he survived a near-drowning in an accident, he came to believe that he had a purpose in life.  So he would not take his own life.

The reports of the Veteran's private psychologist, Dr. C (PhD), beginning with her August 2005 evaluation report, are consistent with the Board's synopsis of the Veteran's PTSD symptomatology above.  Dr. C noted major depressive episodes, difficulty concentrating, and avoidance of social relationships-the Veteran lived in relative isolation.

The June 2013 VA PTSD examination report reflects that the examiner noted the Veteran's primary symptoms to be depressed mood, anxiety, suspiciousness, and near-continuous panic and depression.  

The evidence of record reflects that, since December 2004, with the exception of a November 2006 VA entry that assessed GAF 50, the Veteran's therapists and treating psychiatrist have consistently assigned Axis V GAF of 42-45.  The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAFs of 42-45 are in the range of 41 to 50, and are indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

After review and assessment of the evidence of record, the Board finds that the Veteran's functional impairment due to his symptomatology more nearly approximated the criteria for a 70-percent rating rather than the assigned 50 percent.  38 C.F.R. §§ 4.3, 4.7, 4.10.  While reviewing the evidence of record, the Board determined that an affidavit of the Veteran's girlfriend, I.D., is illustrative of both why the Board finds for 70 percent and against a higher rating.

In her January 2008 affidavit, Ms I.D. noted that she met the Veteran in November 2006.  She focused the contents of her affidavit on the events of a vacation she spent with the Veteran in Mexico in March 2007.  In addition to describing the Veteran's general symptoms already noted by the Board, Ms I.D. related that during the three-week stay, the Veteran would have daily raging abusive episodes towards her and act very controlling, and show mood swings.  She also described how emotionally distant the Veteran was, and he had no interest or desire in socializing with others, as shown by his camping on a Mexican beach alone for months at a time to avoid others.

Ms I.D. attributed most of the Veteran's reported behavior to when he did not take his prescribed psychotropic medications.  The Board, however, considers her affidavit as first-hand evidence of the Veteran's symptomatology regardless of whether it is present only when the Veteran does not take his medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: sleep impairment marked by occasional nightmares, near-continuous depressed mood, anxiousness, impaired judgment and impulse control, suspiciousness, anger, irritability, and social isolation, and occupational impairment.  The Board finds that these symptoms are similar to many of those contemplated by the 70-percent rating the Board allows and-to a certain extent, even the assigned, lower, 50-percent rating.  See 38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, disturbances in motivation or mood, impaired judgment, and difficulty establishing and maintaining effective work and social relationships.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  Nonetheless, the Board finds the Veteran's impairment is reasonably compensated via a 70-percent rating.

The Board finds that a higher initial rating was not warranted prior to September 15, 2009.  The February 2006 outpatient entry shows the Veteran reported self-imposed isolation with thoughts of self-harm due to increased symptoms of depression due to his frustration with VA.  The examiner, however, noted that the Veteran reported that he had no feelings of self-harm the next day.  The Board also notes a June 2006 VA outpatient entry that notes the Veteran's reported acute symptoms of depression with rage.  He reported a 36-hour period where, for the third time since February 2006, he had felt out of control.  As noted, however, the evidence does not show that intensity of symptoms to have been chronic, as shown by the referenced November 2006 entry that assessed Axis V GAF of 50.  Following an April 2009 report of feeling suicidal while in Mexico, the Veteran's symptoms were assessed as chronic in the award of a total raring as of September 15, 2009.

Despite the serious impairment, the evidence of record, including statements from a sister and girlfriend, shows that the Veteran maintained a relationship with them, albeit impaired.  As discussed below he also managed to maintain self-employment as an attorney.  PTSD not deprived him of his ability to function independently.  The evidence of record shows that he presented at all of his appointments alone, and he traveled alone to include international travel.  As the Veteran's outpatient therapy notes reflect, and as does Ms I.D.'s affidavit, he traveled alone to Mexico and other isolated camping locations.  Yes, he isolated and avoided interaction with others for the most part, but he was still able to make the trips and function alone.  Further, for the period prior to September 15, 2009, the Veteran was independent in his activities of daily living.

Another key facet of the Veteran's disability was the extent of his social impairment.  Although the evidence of record clearly shows his impairment was significant, it was not total.  The Board finds that the Veteran's ability to establish and maintain social relationships was not totally eliminated by his symptoms for the period prior to September 15, 2009.  Although the Veteran testified and asserted in his written submissions that he is estranged from siblings, to include a sister, he still maintained contact with her, though he did not visit her.  The Veteran's outpatient records reflect that he has never been married due to his fear of personal relationships, etc.  Nonetheless, the outpatient records also reflect the Veteran's consistent desire to enter into a relationship, which he in fact did with Ms I.D.  Entries dated in December 2006 and August 2007 note that he had a girlfriend.

To be sure, Ms I.D.'s affidavit sets forth in stark detail the social impairments under which the Veteran labored.  In addition to the Veteran's anger outbursts and threatening words, Ms I.D. stated that he rarely accepted social invitations from her friends.  She summed up the situation as, "Walt's psychological behavior is a serious obstacle to developing a relationship; but I still love him for all his other good qualities."  In sum, the Board finds that there was not total impairment.

The Board also finds that the Veteran's occupational impairment was not total, as shown by the fact that the Veteran worked during the period prior to September 15, 2009.  As discussed below in the discussion of individual employability, the Veteran worked impaired, but he still worked.  Hence, total impairment during that period is not shown by the evidence of record.

In light of all of the above, the Board finds that, for the period prior to September 15, 2009, the Veteran's PTSD more nearly approximated the criteria for a 70-percent rating, but the preponderance of the evidence was against a higher rating.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9441.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  


The rating criteria for PTSD contemplate the level of occupational and social impairment regardless of the precise symptoms causing that impairment.  This means that the rating criteria contemplated the Veteran's PTSD disability; and, that the Veteran's disability picture was not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for a referral for consideration of a total rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Further, the Board finds that the allowed 70-percent rating compensates the Veteran, to the extent practical, for his earning impairment due to his PTSD for the period on appeal.  38 C.F.R. § 4.1.
	



Individual Unemployability

The Veteran asserts that even if his disability rating is not total, he was unable to obtain and maintain substantially gainful employment due to his PTSD.  Indeed, he informed the RO in June 2010 that a 70-percent rating with a TDIU would satisfy his appeal.  As discussed below, the Board finds the preponderance of the evidence is against a TDIU for the period on appeal.

Applicable Legal Requirements

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id. Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.



Discussion

In addition to PTSD, the Veteran is also service-connected for bilateral hearing loss and tinnitus, each currently rated at 10-percent disabling; residuals of skin cancer, currently rated as 30-percent disabling; and, skin cancer removal scar residuals, all rated noncompensable.  The related examination reports reflect that those disabilities had no occupational impact.  As the Board has allowed a 70-percent rating for the period prior to September 15, 2009, the Veteran meets the multi-disability criteria for consideration under the schedular criteria.  Id.  In a June 2007 statement, the Veteran asserted that he started drawing Social Security retirement benefits in January 2005.  Since that date, the evidence of record reflects that the Veteran has described himself as a semi-retired lawyer.  In other statements, the Veteran asserted that he was essentially homeless until December 2004.  Prior to that time, he never rented or owned his own abode.  Instead, he house-sat for others and worked out of his van.  Although engaged in self-employment, the Veteran may still meet the test for marginal employment.  See 38 C.F.R. § 4.17.

The Veteran has detailed his impaired working circumstances.  He did not maintain an office or retain any employees.  Instead, he worked out of his van and contracted for word processing services.  He worked with clients strictly on a one-on-one basis, and he did not accept cases that may have entailed courtroom appearances.  The Veteran asserts that he simply could not have handled the stress of litigation due to his anxiety and depression.  He also asserted in the June 2007 statement that he earned only $100.00 from January to May 2007.  In a May 2007 statement, the Veteran asserted that he billed fewer than 44 hours for the first four months of 2007, an average of less than 11 hours per month.

On his June 2008 VA Form 21-8940, Application for Individual Unemployability, the Veteran indicated that the last year he worked full time was 1993.  In terms of earnings, he lumped the entire period of 1993 to 2008 together.  He noted on the form that, during that period, he worked on average less than five hours a week.  He noted that he earned $5,090 in May 2007 and $11,205 for the period July 2007 to June 2008.
The Veteran has not provided any additional illumination as to his actual earnings for the years 2004 to 2007, either in his written submissions or his hearing testimony.  The applicable tables for the poverty threshold annual income for a person 65 years of age and over were: 2005, $9367.00; 2006, $9,669.00; 2007, $9,944.00; 2008, $10, 326.00; and, 2009, $10, 289.00.  See https://www.census.gov/hhes/www/poverty/data/threshld.

In support of his appeal of the issue of employability, the Veteran submitted copies of the Schedule C's of his Federal Income Tax return for Calendar Years (CY) 2008 and 2009.  Schedule C is the vehicle by which a taxpayer reports business income.  The Veteran's Schedule C for CY 2008 reflects that he grossed $25,000.00 from his part-time law practice; and, $22,162.00 for 2009.

The Veteran has placed significant reliance on his reported number of hours worked and his reported billable hours.  The August 2005 private psychological evaluation report reflects that the examiner opined that the Veteran was not able to work more than 10 hours in any given week.  The Court , however, has noted that "substantially gainful employment" is an occupation "that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  Faust v. West, 13 Vet. App. 342, 356 (2000).  Thus, the fact that the Veteran may have worked far fewer hours than he would have if not impaired by PTSD is not the deciding factor.

Although the Veteran's treating VA psychiatrist noted in a December 2009, this was after the effective date of the 100 percent rating.  The Veteran's income for 2008 and 2009 exceeded the poverty threshold.  In light of this fact, the Board finds that the Veteran did not engage in marginal employment on a facts-found basis but, instead, was gainfully employed.  38 C.F.R. §§ 4.16, 4.17.  Nonetheless, this still leaves the period December 2004 to December 2007.

The Veteran lumped at least six months of 2007 together with 2008 on the June 2008 VA Form 21-8940.  Further, as set forth above, he noted a little over $5,000.00 solely for May 2007; and, the Veteran has asserted his case for unemployability on the basis of his net income.  This is contrary to regulation.  In light of the way in which the Veteran has sought to prove his case for unemployability, e.g., lumping the period 1993 to 2008, etc., the Board, however, discerns nothing in the evidence of record to indicate that the business income reported on the Schedule C's for 2008 and 2009 were aberrations.  In other words, the Board infers that they are also representative of the Veteran's earnings for the remaining period in question, December 2004 to December 2007.  It is also noteworthy that, in a December 2009 addendum, the Veteran's private psychologist opined that if the Veteran worked, he should not continue in his law practice.  This suggests that the Veteran was engaged in the practice of law prior to that time.

The Board also considers the cumulative impact of the Veteran's service-connected disabilities for the period prior to September 15, 2009 and finds that they did not preclude him from obtaining and maintaining substantially gainful employment.  As noted earlier, medical authorities assessed no occupational impact from the skin cancer residuals.  As concerns the hearing loss, the Veteran as asserted that he limited his law practice to one-on-one situations, and he did not engage in litigation of other legal activities that required in-court appearances.  Hence, the Board finds no significant impact of his hearing loss disability on his ability to work.

In light of all of the above, the Board finds that the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16, 4.17.  As concerns the PTSD, as discussed at length above, the Board acknowledges the occupational impairment caused by it, but that is the purpose of the high rating the Board has allowed; to compensate the Veteran for the impairment in his earning capacity as a result.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As already discussed, the Board finds that the preponderance of the evidence shows the Veteran engaged in substantially gainful employment from July 1, 2007 to September 15, 2009.  38 C.F.R. §§ 4.16, 4.17.

Resolving reasonable doubt in his favor, the record does not show more than marginal employment from December 29, 2004 to July 1, 2007.  Given the level of service connected disability and income a TDIU is warranted during this period.


ORDER

Entitlement to service connection for bladder cancer, including as due to service-connected PTSD-induced tobacco use, is denied.

Entitlement to service connection for hypertension, including as due to service-connected PTSD, is denied.
 
Entitlement to an initial evaluation not to exceed 70 percent for PTSD with depression inter alia, for the period prior to September 15, 2009 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a TDIU for the period from December 29, 2004 to June 30, 2007 is granted; TDIU from July 1, 2007 to September 15, 2009 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


